
	

114 HR 3147 IH: Constituent Services Disclosure Act of 2015
U.S. House of Representatives
2015-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3147
		IN THE HOUSE OF REPRESENTATIVES
		
			July 21, 2015
			Mr. Peters introduced the following bill; which was referred to the Committee on House Administration
		
		A BILL
		To amend the House of Representatives Administrative Reform Technical Corrections Act to require
			 that certain types of services be provided at no cost to constituents, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Constituent Services Disclosure Act of 2015. 2.Limitation on Members’ Representational Allowance relating to constituent servicesSection 101 of the House of Representatives Administrative Reform Technical Corrections Act (2 U.S.C. 5341) is amended—
 (1)by redesignating subsections (c), (d), and (e) as subsections (d), (e), and (f), respectively; (2)by inserting after subsection (b) the following new subsection:
				
					(c)Constituent services
 (1)In generalOf the Members’ Representational Allowance, 20 percent shall not be available to a Member’s office unless such office provides certain constituent services at no cost. For purposes of the preceding sentence, such constituent services include assistance with respect to the following matters:
 (A)Passports. (B)Individual Federal income tax returns.
 (C)Tax-exempt status applications under section 501(c)(3) of the Internal Revenue Code of 1986. (D)The Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.).
 (E)Social Security benefits under title II of the Social Security Act (42 U.S.C. 401 et seq.). (F)Supplemental security benefits under title XVI of the Social Security Act (42 U.S.C. 1381 et seq.).
 (G)Student loans (as defined in section 5379(a)(1)(B) of title 5, United States Code). (H)Benefits provided under title 38, United States Code, or other laws administered by the Secretary of Veterans Affairs.
 (2)Assistance definedIn this subsection the term assistance, with respect to a matter described in paragraph (1), means— (A)requesting information;
 (B)requesting status reports; (C)arranging appointments;
 (D)advocating for prompt consideration of the matter based on the merits of the case; and (E)expressing an opinion on the matter.
 (3)PublicationEach Member’s office shall make publicly available in print or on the congressional website of such office all the constituent services the office provides.
 (4)Effective DateThis subsection shall take effect on the date that is six months after the date of the enactment of the Constituent Services Disclosure Act of 2015.; and
 (3)in subsection (f), as redesignated by paragraph (1), by striking This section and inserting Except as provided in paragraph (4) of subsection (c), this section. 3.RegulationsNot later than 90 days after the date of the enactment of this Act, the Committee on House Administration of the House of Representatives shall prescribe regulations with respect to the constituent services described in section 101(c) of the House of Representatives Administrative Reform Technical Corrections Act (2 U.S.C. 5341), as amended by section 2 of this Act.
 4.Sense of CongressIt is the sense of Congress that private companies that provide assistance to individuals that is the same or similar to the assistance described in section 101 of the House of Representatives Administrative Reform Technical Corrections Act (2 U.S.C. 5341), as amended by section 2 of this Act, should disclose that such assistance could be provided at no cost by the office of a Member of the House of Representatives.
		
